342 S.W.3d 927 (2011)
Michael J. BUTLER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95738.
Missouri Court of Appeals, Eastern District, Division Three.
June 28, 2011.
Edward S. Thompson and Alexandra Johnson, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen. and Evan J. Buchheim, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Michael Butler appeals the motion court's denial of his Rule 24.035 motion for postconviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the *928 reasons for our decision. We affirm. Rule 84.16(b)(2).